Judge Roane
delivered the following opinion of the Court.
“ It appearing that the cause was set for hearing upon the motion of the appellant, by his counsel, the Court is of opinion, that he cannot now be received to insist on the absolute dismissal of the bill of the appellee, under the Act of Assembly; and it not appearing that any sufficient ground is alleged in the bill of review, to entitle the appellant to a reconsideration of the decree perpetu» *115ating the injunction, the Court, without deciding on any other point in this cause, is of opinion, that there is no error in the said order rejecting the bill of review : therefore it is decreed and ordered, that the same be affirmed»”